Brown, J.
During the months of December, 1908, and January, 1909, defendant bridge company was engaged in the construction of a bridge across the Bed Lake river at Crookston, under a contract with the city. In the performance of the work it occupied with material and its tools and implements a part of Bobert street, near the'south end of the bridge under construction. On January 5, 1909, a plank belonging to the bridge company and a part of the material for the bridge lay across the sidewalk on the north side of the street, and near the south end of the bridgej in such a manner that one end thereof lay upon and across the walk, and the other end upon the adjoining bank, about two feet higher than the walk. The evidence does not show -how long this particular plank had remained in this position across the walk; but it does appear that the sidewalk at this point had been obstructed by the bridge company, to the knowledge of city officials, with planks and other building material, for a considerable time prior to the time plaintiff was injured.
*234The street is much frequented by the citizens in going into the city and returning to their homes. The plaintiff resided in that portion of the city beyond the bridge operations, and in going into the business center of the city ordinarily passed along the street upon which the bridge construction work was in progress. In the afternoon of January 5, 1909, on returning to her home, she passed along the sidewalk over which the plank referred to was lying. In attempting to pass over the plank, she tripped and fell to the walk, receiving the injuries complained of. She could have passed over the walk on the opposite side of the street, upon which there were no obstructions. She testified, however, that she was unaware of the obstructions upon the walk at the point where injured.
She thereafter brought this action to recover for her injuries, charging the bridge company with negligence in obstructing the sidewalk with its building material, and particularly with the plank in question, and the city with negligence in permitting, with knowledge of the facts, the obstructions to be and remain thereon. Plaintiff had a verdict. Defendants separately moved for judgment notwithstanding the verdict, which was denied. Judgment was thereafter entered for plaintiff, and defendants appealed.
The only questions presented by the assignments of error are (1) whether evidence is sufficient to sustain the verdict of negligence against defendants, or either of them; and (2) whether plaintiff was as a matter of law guilty of contributory negligence.
It is the contention of counsel for the city that the presence of the plank across the walk was the sole cause of plaintiff’s injury, that the city was in no manner responsible therefor, and, therefore, that a verdict should have been directed in its favor. It appears from the evidence that in the immediate vicinity of the plank there was a depression in the sidewalk, which was covered with snow; and it is the contention of counsel for the bridge company that this was the cause of plaintiff’s injury, that the plank was in no way the cause of the accident, and, therefore, that a verdict should have been instructed in its favor.
A careful reading of the record leads to the conclusion that the question whether the accident was caused by the plank or the slippery condition of the depression in the sidewalk was one of fact, and *235that the evidence supports the conclusion that the obstruction created by the plank was the cause of the tripping and falling complained of. The evidence also supports the conclusion, as to plaintiff, that both defendants were responsible for the defect thus created. The plank was placed across the walk by the employees of the bridge company, and the city officials knew, some time prior to the accident, that the street and sidewalk at this point' were being obstructed by that company. While the city authorities had no notice of the particular plank, they were informed of obstructions to travel in general, and made no effort to prevent the same. The question was for the jury. We are not concerned with the question of liability as between defendants. As to plaintiff, they were joint wrongdoers.
The evidence also made the question of plaintiff’s contributory negligence one of fact. The cases of Wright v. City of St. Cloud, 54 Minn. 94, 55 N. W. 819, and Friday v. City of Moorhead, 84 Minn. 273, 87 N. W. 780, are not in point. In those cases it affirmatively appeared that plaintiffs therein well knew of the- defects in the street over which they attempted to pass, and that there was another safe passage over the same or another street. Such knowledge does not appear in the case at bar — at least, not conclusively.
Judgment affirmed.
Jaggard and Simpson, JJ., took no part.